       Case 2:17-cv-02651-GMN-EJY Document 71-2 Filed 04/09/20 Page 1 of 4



 1   WILLIAM R. URGA (SBN 1195)
     wru@juwlaw.com
 2   JOLLEY URGA WOODBURY & HOLTHUS
     330 S. Rampart Boulevard, Suite 380
 3   Las Vegas, Nevada 89145
     Telephone:   (702) 699-7500
 4   Facsimile:   (702) 699-7555
 5
     MICHAEL A. BERTA (pro hac vice forthcoming)
 6   michael.berta@arnoldporter.com
     JOSEPH FARRIS (pro hac vice forthcoming)
 7   joseph.farris@arnoldporter.com
     ARNOLD & PORTER KAYE SCHOLER LLP
 8   Three Embarcadero Center, 10th Floor
     San Francisco, California 94111
 9   Telephone:    (415) 471-3100
     Facsimile:    (415) 471-3400
10
     Attorneys for Third Party
11   JONES LANG LASALLE, INC.
12

13                                 UNITED STATES DISTRICT COURT
14                                     DISTRICT OF NEVADA
15

16   SWITCH, LTD., a Nevada limited liability      Case No. 2:17-cv-02651-GMN-EJY
     company,
17                                                 DECLARATION OF MARK BAUER
                      Plaintiff,                   IN SUPPORT OF JONES LANGE
18                                                 LASALLE, INC.’S OPPOSITION TO
           vs.                                     PLAINTIFF SWITCH, LTD.’S MOTION
19                                                 TO COMPEL THIRD PARTY JONES
     STEPHEN FAIRFAX; MTECHNOLOGY;                 LANG LASALLE TO PROVIDE
20   and DOES 1 through 10; ROE ENTITIES 11        REQUESTED DOCUMENTS
     through 20, inclusive,
21
                      Defendants.
22

23

24

25

26

27

28


     MARK BAUER DECL. ISO OF JLL INC.’S OPP. TO SWITCH MOT. TO COMPEL   No. 2:17-cv-02651-GMN-EJY
       Case 2:17-cv-02651-GMN-EJY Document 71-2 Filed 04/09/20 Page 2 of 4



 1          I, Mark Bauer, declare as follows:

 2                  I have personal knowledge of the facts stated herein, and I make this declaration in

 3   support of Jones Lang LaSalle, Inc.’s Opposition to Switch, Ltd.’s Motion to Compel Documents

 4   (the “Motion”).

 5                  I am employed as the Managing Director / National Director in the Data Center

 6   Solutions Group at Jones Lang LaSalle Americas, Inc. (“JLL Americas”), which is a subsidiary of

 7   Jones Lange LaSalle, Inc. (collectively, I refer to those companies as “JLL”). I reside in Phoenix,

 8   Arizona and work in JLL Americas’ office in Phoenix.

 9                  I have been with JLL since 2011 and, in total, I have over 25 years of experience

10   working in the data center industry. At JLL Americas, I lead the Data Center Solutions Group,

11   which assists JLL clients with various types of project related to commercial real estate for data

12   centers, including strategic planning, site selection, relocations, renewals, and expansions of data

13   centers.

14                  Stephen Fairfax & MTechnology. JLL has never had a professional relationship of

15   any kind with Defendants Stephen Fairfax or MTechnology, Inc. I am not aware that JLL has ever

16   had any communications with Defendants Fairfax or MTechnology. I understand that Switch’s

17   counsel stated that Exhibit 7 to his Declaration, which is a brochure for an Aligned Data Centers

18   facility, is “JLL’s advertising.” That is not accurate. Although the brochure lists JLL as a contact

19   for potential data center tenants, the brochure was prepared by Aligned without involvement from

20   JLL.

21                  Aligned Data Centers and Aligned Energy. I am familiar with all aspects of JLL’s

22   relationship with Aligned Data Centers and Aligned Energy (together, “Aligned”) because Aligned

23   is a client of JLL and I am in charge of that client relationship. Aligned first became a JLL client in

24   2015. Around that time, JLL assisted Aligned with leasing, and then later purchasing, property in

25   Phoenix, Arizona, which Aligned intended to use as a data center site. JLL continues to work with

26   Aligned to provide marketing services in connection with the Phoenix data center property and on

27   other real estate matters. JLL was not and has never been involved in providing services related to

28   the design or technical implementations for any Aligned data centers.

                                                     -1-
     MARK BAUER DECL. ISO OF JLL INC.’S OPP. TO SWITCH MOT. TO COMPEL              No. 2:17-cv-02651-GMN-EJY
       Case 2:17-cv-02651-GMN-EJY Document 71-2 Filed 04/09/20 Page 3 of 4



 1                  Inertech. I understand that Switch states that Inertech is a subsidiary of Aligned,

 2   however JLL has never done business with Inertech and or provided real estate services to it in

 3   connection with any Inertech data center. I am not aware that JLL has ever had any

 4   communications with Inertech.

 5                  eBay. I am familiar with all aspects of JLL’s relationship with eBay because eBay is

 6   a client of JLL and I am in charge of that client relationship. eBay first became a JLL client in

 7   2011, but eBay was my client at CRBE for years before I came to JLL. To my recollection, neither

 8   I nor JLL were substantively involved in eBay’s use of any colocation services offered by Plaintiff

 9   Switch Ltd. (“Switch”).

10                  PayPal. I am familiar with all aspects of JLL’s relationship with PayPal because

11   PayPal is a JLL client and I am in charge of that client relationship. Before JLL had any

12   relationship with PayPal, I had pre-existing relationships at PayPal stemming from my work for

13   eBay. One of my principal contacts at PayPal is Rich Reyher, who is involved in PayPal’s data

14   center operations. PayPal uses Switch colocation services and JLL has been involved in that

15   relationship. However, JLL’s communications with its client, PayPal, about PayPal’s use of Switch

16   services is confidential to PayPal. Switch has no legitimate business need for that communication.

17   Any such communications have nothing to do with the Defendants Fairfax or MTechnologies in this

18   matter.

19                  Uber. I am aware that Uber is an Aligned customer. However, JLL was not

20   involved in Uber’s decision to use Aligned for its colocation data center in Phoenix. I am not aware

21   that JLL has ever had any communications with Uber that in any way involved the Defendants

22   Fairfax or MTechnologies in this matter.

23                  I am familiar with Switch from my experience in the data center industry. Switch is

24   a direct competitor of JLL’s client Aligned and also does business with other third parties named in

25   its subpoena. As such, JLL’s confidential communications with other parties that may mention

26   Switch are highly competitively sensitive documents that Switch should not have any access to.

27   Providing Switch with JLL correspondence with competitors and customers as to Switch would put

28   JLL’s relationships with these customers and clients at serious risk. And, because I am not aware

                                                     -2-
     MARK BAUER DECL. ISO OF JLL INC.’S OPP. TO SWITCH MOT. TO COMPEL              No. 2:17-cv-02651-GMN-EJY
        Case 2:17-cv-02651-GMN-EJY Document 71-2 Filed 04/09/20 Page 4 of 4



 01   DL0D1DLE+E1HI10Mu1HMX!+10DH!M1HM10Mu1$!++EIC!MFEM$E1L0%HMK10MuDLHMK1D!1F!1*HDL1EXEMF0MDI10H+X01
 21   !+1 E$LM!/!KHEIG11L0%E1IE+H!,I1$!M$E+MI1DL0D1*HD$L1$!,/F10MF1HMDEMFI1D!11HI,IE1DL0D1$!MXHFEMDH0/1
 31   HMX!+10DH!M1D!1FHI+,CD1DLE1Y,IHMEII1+E/0DH!MILHCI1!X11!+1HDI1$/HEMDI1110/I!1L0I1IEC0+0DE1M!M#
 41   FHI$/!I,+E1!Y/HK0DH!MI1*HDL1HDI1$/HEMDIG1*L!1L0%E10M1HMDE+EID1HM1C+E%EMDHMK1*HD$L1X+!11!YD0HMHMK1
 51   DLEH+1$!MXHFEMDH0/1HMX!+10DH!M1
 61
 71          1FE$/0+E1,MFE+1CEM0/Du1!X1CE+.,+u1,MFE+1DLE1/0*I1!X1DLE1MHDEF1D0DEI1!X11E+H$01DL0D1DLE1
 81   X!+EK!HMK1HI1D+,E10MF1$!++E$D1D!1DLE1YEID1!X11u1}M!*/EFKE11
 91          E$,DEF1DLHI19DL1F0u1!X1C+H/G122G1HM1L!EMHG1+H!M01
01
001                                                      ¡¢£¤¥¦¥¦§
021                                                                                   1  1
031
041
051
061
071
081
091
21
201
221
231
241
251
261
271
281
                                                    #3#1
          1  11111111 1 11 1 !12"07#$%#2650#& #'
